"If any sheriff, city marshal or chief of police has good reason to believe that gambling is being carried on in any house or other place, he may enter the same forcibly, if necessary, and without written warrant, and may arrest any person violating the provisions of this Article."
My view is that the above quoted statute must be strictly construed, indeed, as strictly construed as this Court has construed Section 7177 C. G. L., 5075 R. G. S., wherein this Court was called upon to construe a statute that vested certain extraordinary powers in a sheriff, deputy sheriff, constable, justice of the peace, mayor or alderman to go among persons unlawfully assembled and command them *Page 314 
to disperse, in violation of which command, a presumptive criminal responsibility would attach for disobeying the officer's orders. In Lezema v. State, 110 Fla. 230,148 So. 304, this Court construed the statute strictly and held that since lieutenant of police was not named in the statute, no criminal liability would attach for mere failure to heed an admonition given by him, which if it had been given by one of the named officers, would have fixed such criminal liability.
Section 7664 C. G. L., 5506 R. G. S., names only the sheriff, city marshal or chief of police as being vested with the extraordinary authority of law to forcibly enter, without warrant, a house or other place wherein they have good reason to believe gambling is being carried on. The situation involved in the recent decision of this Court in Swenson v. Cahoon,111 Fla. 788, 152 Sou. Rep. 203 (opinion filed September 12, 1933), affords a good illustration why the statute may have contemplated the personal presence of the sheriff, marshal or chief of police himself as the only justification for exercising authority to break and enter a gambling house without warrant. In the Swenson case it was held that the act of a deputy sheriff in usurping the power to make an unlawful arrest without warrant did not per se render the sheriff himself liable on his official bond.
I have little doubt that the language of Section 7764 C. G. L., supra, was used advisedly and was intended to require the sheriff himself to be present and to personally supervise the execution of the unusual and highly extraordinary powers conferred upon the particularly named officers who are vested by Section 7664 C. G. L., supra, with power to enter not only place of business, but "any house" wherever there is merely "good reason to believe" that gambling is being carried on. *Page 315 
In my judgment, the statute vests in the sheriff, marshal or chief of police in person, the powers thereby conferred. It does not vest such power, nor the judgment and discretion necessarily involved, in any deputy sheriff, policeman or other officer not so named. While there is no doubt as to the lawful right of deputies and other officers to be present at the request or direction of the sheriff if such sheriff be present as the responsible officer, undertaking to carry out a gambling house raid, when the sheriff himself decides to make one under Section 7664 C. G. L., supra, the power thus exercised by the sheriff, is a delegated one of highly oppressive character, and is within the scope of the maxim, "delegata potestas nondelegari." In my opinion, the legal maxim just cited applies to any attempt of a deputy sheriff to exercise the power given by Section 7664 C. G. L., only to the sheriff. Such was the case here. See Lezema v. State, supra.
I therefore concur in reversal, but solely on the ground that I think the raid, having been made in the absence of the sheriff, by his deputies, cannot afford a legal predicate for the use in evidence of the incriminating articles and gambling paraphernalia seized under Section 7664 C. G. L., hence the conviction based largely on such illegally obtained evidence, is itself illegal.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
                          ON REHEARING.